OPINION — AG — ** TEACHER'S RETIREMENT SYSTEM — ALLOWANCE ** THE BOARD OF TRUSTEES OF THE TEACHER'S RETIREMENT SYSTEM SHOULD CONTINUE TO FOLLOW ITS (STATUTE) CONSTRUCTION OF THE PERTINENT STATUTES, UNTIL THE LEGISLATURE DECREE OTHERWISE OR A COURT OF COMPETENT JURISDICTION PROVIDES OR DECREE OTHERWISE; AND, IN THE SITUATION SET FORTH, SHOULD `NOT' PAY ANY MORE THAN $100.00 REGULAR MONTHLY INSTALLMENT OF THE SERVICE RETIREMENT ALLOWANCE THAT WAS PAID ON THE FIRST DAY OF THE MONTH FOLLOWING THE APPROVAL OF THE RETIREMENT. CITE: 70 Ohio St. 17-1 [70-17-1] 70 Ohio St. 17-5 [70-17-5] (J. H. JOHNSON)